UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 21, 2013 PHARMACYCLICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-26658 94-3148201 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 995 E. Arques Avenue, Sunnyvale, California 94085-4521 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 774-0330 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.05. Amendments to the Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics. On May 21, 2013, the Board of Directors of Pharmacyclics, Inc. (the “Company”) amended and restated the Company’s Code of Business Conduct and Ethics (as amended and restated, the “Amended and Restated Code”) that applies to all of the Company’s directors, officers and employees. The principal purpose of the amendment and restatement was to update the Company’s Code of Business Conduct and Ethics with respect to areas such as healthcare laws, conflicts of interest, legal compliance, confidentiality, and reporting and compliance procedures. The Amended and Restated Code is available on the Company’s website at www.pharmacyclics.com. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. May 23, 2013 PHARMACYCLICS, INC. By: /s/ Joshua T. Brumm Name: Joshua T. Brumm Title: Executive Vice President, Finance
